DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 26th, 2022 have been fully considered but they are not persuasive. 
Applicant argues Muldoon fails to teach “wherein the first rotational support and the gearbox are disposed in the same volume” and that the claims are allowable over the prior art (as amended in claims 13 and 21). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Pankaj already discloses the first rotational support and the gearbox are disposed in the same volume (Figure 2, sharing same sump/volume), Schilling discloses the first rotational support and the gearbox are disposed in the same volume/sump (Figure 2), and Clements discloses the first rotational support and the gearbox are disposed in the same volume/sump (Figures 1-2). 
With respect to the combination of Merry, Applicant argues there is not enough disclosed within Merry to know that the bearing and gearbox are serviced by the same scavenge system, even if they occupy the same volume and the reference indicates that scavenging and better serviceability in the exhaust area. While the Examiner does not agree with Applicant’s arguments, as placing the bearing and gearbox within the same sump volume would imply a common scavenging system, the Examiner has provided additional references:
Tompkins (US 20170152760) discloses a rotational support in the form of a bearing sharing the same sump as the gearing mechanism, and as a result utilizes a common scavenging pathway (see Figure 2 and the fluid opening 140).
Hutto (US 9759094) discloses an exhaust collection area for oil/lubrication (aft sump 34) which can include bearings and gear arrangements (“Such bearings and gears are enclosed generally in a forward sump 30, a middle sump (or “mid” sump) 32, and an aft sump 34.”), and includes a scavenge line (42) that is connected to the aft sump (34).
As a result, the instant office action is made non-final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Pankaj et al. (US 20190085721), hereinafter referenced as Pankaj.
Pankaj discloses a turbine section (104) of a turbomachine, the turbine section comprising: a turbine, the turbine comprising a first plurality of turbine rotor blades and a second plurality of turbine rotor blades, the first plurality of turbine rotor blades (106) and second plurality of turbine rotor blades (108) alternatingly spaced along the axial direction, at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (128) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (134); a first rotational support (164 or 166), both the first support member assembly and the second support member assembly attached to the first rotational support (Paragraphs 97-98 and 64-69); a gearbox (122), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 96 and 65-66); and a turbine center frame (154) having an inner center frame support member (158) extending axially aft from a forward end of the turbine section to the gearbox (see Figures), wherein the first support member assembly (128) is connected to a spool (124), and wherein the inner center frame support member is disposed between the first rotational support and the spool (see Figures). 
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clements (US 20190017382).
Clements discloses a turbine section (100) of a turbomachine, the turbine section comprising: a turbine, the turbine comprising a first plurality of turbine rotor blades and a second plurality of turbine rotor blades, the first plurality of turbine rotor blades (118 or 119) and second plurality of turbine rotor blades (118 or 119) alternatingly spaced along the axial direction, at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (112 or 116) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (112 or 116); a first rotational support (200), both the first support member assembly and the second support member assembly (see Figures) attached to the first rotational support (200); a gearbox (300), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 26 and 50); and a turbine center frame (250) having an inner center frame support member (unlabeled in Figure 1; 255 in Figure 2) extending axially aft from a forward end of the turbine section to the gearbox (see Figures 1-2), wherein the first support member assembly is connected to a spool (rotating around 12), and wherein the inner center frame support member is disposed between the first rotational support and the spool (see Figures).
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pankaj et al. (US 20190085721), hereinafter referenced as Pankaj in view of Merry (US 20130223993), and further in view of Tompkins (US 20170152760) or Hutto (US 9759094).
Regarding claims 1 and 11;
Pankaj discloses a turbomachine (10) defining a radial direction and an axial direction, the turbomachine comprising: a turbine section (104) comprising a turbine, the turbine comprising a first plurality of turbine rotor blades (106) and a second plurality of turbine rotor blades (108), the first plurality of turbine rotor blades and second plurality of turbine rotor blades alternatingly spaced along the axial direction (Figures 2 or 7), at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (128) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (134); a spool (124) that connects the turbine with one or more components outside the turbine section; a first rotational support (one of 164 or 166), both the first support member assembly and the second support member assembly attached to the first rotational support (Paragraphs 97-98; Paragraphs 64-69); and a gearbox (122), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraph 96; Paragraphs 65-66).
Pankaj fails to teach a scavenge for servicing both the first rotational  support and the gearbox such that the scavenge is common to both the first rotational support and the gearbox.
Merry teaches a configuration of providing a gearbox and bearing system in the turbine section (Figure 4). Merry further teaches “Other advantages of placing the gear system 116 within the turbine exhaust case 118 include providing greater strut areas for mounting and oil flow, in addition to providing scavenging, buffer air, and better serviceability” (Paragraph 45).
Tompkins teaches a gas turbine engine including a rotational support bearing that shares a sump/volume with a gearbox assembly (128). The rotational support bearings and gearbox similarly share a common scavenge to collect the lubrication (see holes 140).
Hutto teaches a gas turbine engine that defines multiple sump regions, including a forward sump (30), a middle sump (32), and an aft sump (34). Bearings (rotational supports) and gears are enclosed in the aft sump (34), the sump is fluidly connected to a scavenge pump (100), and the aft sump includes a common scavenge line (42) that returns the lubrication from the sump.
Because Pankaj discloses a gas turbine engine with a gearing and bearing system with rotational support in the aft portion of the engine, and because Merry teaches that it is known to place the gearbox in the exhaust case which shares a common volume with bearing supports, and because Tompkins teaches that it is known to provide a common scavenge for a gearbox and bearing support in gas turbine engines, and because Hutto teaches that aft sumps that include bearings and gearboxes are fluidly connected to a common scavenge line, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas turbine of Pankaj such that the first rotational support and the gearbox share a common sump as taught by Merry and Tompkins or Hutto and scavenging for servicing both the first rotational support and the gearbox such that the scavenging is common to both the first rotational support and gearbox as taught by Tompkins or Hutto the purposes of providing better serviceability of collecting the oil/lubricant.
Regarding claims 2-4, Pankaj in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Pankaj further discloses a turbine center frame (154) having an inner center frame support member (158) and an outer center frame support member (160), wherein the inner center frame support member is disposed between the first rotational support and the spool. The turbomachine further includes a second rotational support (one of 164 or 166), wherein both the outer center frame support member and the second support member assembly are attached to the second rotational support, and a third rotational support (168), wherein both the inner center frame support member and the spool are attached to the third rotational support (Figure 2).
Regarding claims 7-10, Pankaj in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Pankaj further discloses the first rotational support is a ball bearing (Paragraph 88), the first support member assembly (128) is connected to the spool (124) such that the gearbox is positioned between the first rotational support and the spool (see Figures), the turbine is a low pressure turbine (Paragraph 57), and wherein the spool is a low speed spool drivingly connected to a low pressure compressor of a compressor section disposed forward of the turbine section (Figure 1 shows the compressor). The first rotational support is disposed forward of the gearbox (see Figures).
Regarding claims 14-15, Pankaj in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Pankaj further discloses at least one of turbine rotor blade of the first or second pluralities of the turbine rotor blades is axially aligned with a portion of the first rotational support (see Figures; turbine blades aligned in some form with a portion of the first rotational support 164/166), and the first plurality of turbine rotor blades are configured to rotate in a first circumferential direction and the second plurality of turbine rotor blades are configured to rotate in a second circumferential direction, and wherein the second circumferential direction is opposite the first circumferential direction (Paragraph 18).
Claims 1, 7-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 20100154384) in view of Merry (US 20130223993), and further in view of Tompkins (US 20170152760) or Hutto (US 9759094).
Regarding claims 1 and 11;
Schilling discloses a turbomachine (Figures 1-2) defining a radial direction and an axial direction, the turbomachine comprising: a turbine section (24, 26) comprising a turbine, the turbine comprising a first plurality of turbine rotor blades (70 or 80) and a second plurality of turbine rotor blades (70 or 80), the first plurality of turbine rotor blades and second plurality of turbine rotor blades alternatingly spaced along the axial direction (Figure 2), at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (64 or 78) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (64 or 78); a spool (74) that connects the turbine with one or more components outside the turbine section; a first rotational support (112), both the first support member assembly and the second support member assembly attached to the first rotational support (112); and a gearbox (56), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 17 and 22). The first rotational support and the gearbox are disposed in a common sump (see Figure 2).
Schilling fails to teach a scavenge for servicing both the first rotational  support and the gearbox such that the scavenge is common to both the first rotational support and the gearbox.
Merry teaches a configuration of providing a gearbox and bearing system in the turbine section (Figure 4). Merry further teaches “Other advantages of placing the gear system 116 within the turbine exhaust case 118 include providing greater strut areas for mounting and oil flow, in addition to providing scavenging, buffer air, and better serviceability” (Paragraph 45).
Tompkins teaches a gas turbine engine including a rotational support bearing that shares a sump/volume with a gearbox assembly (128). The rotational support bearings and gearbox similarly share a common scavenge to collect the lubrication (see holes 140).
Hutto teaches a gas turbine engine that defines multiple sump regions, including a forward sump (30), a middle sump (32), and an aft sump (34). Bearings (rotational supports) and gears are enclosed in the aft sump (34), the sump is fluidly connected to a scavenge pump (100), and the aft sump includes a common scavenge line (42) that returns the lubrication from the sump.
Because Schilling discloses a gas turbine engine with a gearing and bearing system with rotational support in the aft portion of the engine, and because Merry teaches that it is known to place the gearbox in the exhaust case which shares a common volume with bearing supports, and because Tompkins teaches that it is known to provide a common scavenge for a gearbox and bearing support in gas turbine engines, and because Hutto teaches that aft sumps that include bearings and gearboxes are fluidly connected to a common scavenge line, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas turbine of Schilling such that the first rotational support and the gearbox share a common sump as taught by Merry and Tompkins or Hutto and scavenging for servicing both the first rotational support and the gearbox such that the scavenging is common to both the first rotational support and gearbox as taught by Tompkins or Hutto the purposes of providing better serviceability of collecting the oil/lubricant.
	Regarding claims 7 and 9-10, Schilling in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Schilling further discloses the first rotational support is a ball bearing (Figure 2), the turbine is a low pressure turbine (Figure 2), and wherein the spool is a low speed spool drivingly connected to a low pressure compressor of a compressor section disposed forward of the turbine section (Figure 1 shows the compressor). The first rotational support is disposed forward of the gearbox.
Regarding claim 8, Schilling in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Schilling further discloses the first support member assembly (interpreted as 78) is connected to the spool such that the gearbox is positioned between the first rotational support and the spool (Figure 2).
Regarding claims 14-15, Schilling in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Schilling further discloses at least one of turbine rotor blade of the first or second pluralities of the turbine rotor blades is axially aligned with a portion of the first rotational support (see Figure 2; turbine blades aligned in some form with a portion of the first rotational support 112), and the first plurality of turbine rotor blades are configured to rotate in a first circumferential direction and the second plurality of turbine rotor blades are configured to rotate in a second circumferential direction, and wherein the second circumferential direction is opposite the first circumferential direction (Paragraphs 17 and 22).
Claims 1-4, 8-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 20190017382) in view of Merry (US 20130223993), and further in view of Tompkins (US 20170152760) or Hutto (US 9759094).
Regarding claims 1 and 11;
Clements discloses a turbomachine (Figures 1-2) defining a radial direction and an axial direction, the turbomachine comprising: a turbine section (100) comprising a turbine, the turbine comprising a first plurality of turbine rotor blades (118 or 119) and a second plurality of turbine rotor blades (118 or 119), the first plurality of turbine rotor blades and second plurality of turbine rotor blades alternatingly spaced along the axial direction (Figures 1-2), at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (112 or 116) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (112 or 116); a spool (rotates around 12) that connects the turbine with one or more components outside the turbine section; a first rotational support (200), both the first support member assembly and the second support member assembly attached to the first rotational support (200); and a gearbox (300), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 26 and 50).
Clements fails to teach a common sump and scavenge for servicing both the first rotational  support and the gearbox.
Merry teaches a configuration of providing a gearbox and bearing system in the turbine section (Figure 4). Merry further teaches “Other advantages of placing the gear system 116 within the turbine exhaust case 118 include providing greater strut areas for mounting and oil flow, in addition to providing scavenging, buffer air, and better serviceability” (Paragraph 45).
Tompkins teaches a gas turbine engine including a rotational support bearing that shares a sump/volume with a gearbox assembly (128). The rotational support bearings and gearbox similarly share a common scavenge to collect the lubrication (see holes 140).
Hutto teaches a gas turbine engine that defines multiple sump regions, including a forward sump (30), a middle sump (32), and an aft sump (34). Bearings (rotational supports) and gears are enclosed in the aft sump (34), the sump is fluidly connected to a scavenge pump (100), and the aft sump includes a common scavenge line (42) that returns the lubrication from the sump.
Because Clements discloses a gas turbine engine with a gearing and bearing system with rotational support in the aft portion of the engine, and because Merry teaches that it is known to place the gearbox in the exhaust case which shares a common volume with bearing supports, and because Tompkins teaches that it is known to provide a common scavenge for a gearbox and bearing support in gas turbine engines, and because Hutto teaches that aft sumps that include bearings and gearboxes are fluidly connected to a common scavenge line, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas turbine of Clements such that the first rotational support and the gearbox share a common sump as taught by Merry and Tompkins or Hutto and scavenging for servicing both the first rotational support and the gearbox such that the scavenging is common to both the first rotational support and gearbox as taught by Tompkins or Hutto the purposes of providing better serviceability of collecting the oil/lubricant.
Regarding claim 2, Clements in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Clements further discloses a turbine center frame (250) having an inner center frame support member (255) and an outer center frame support member (see unlabeled arm on the radially outer portion of 250), wherein the inner center frame support member is disposed between the first rotational support and the spool (Figure 2).
Regarding claim 3, Clements in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 2 above. Clements further discloses a second rotational support (200), wherein both the outer center frame support member and the second support member assembly are attached to the second rotational support (Figure 2).
Regarding claim 4, Clements in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 3 above. Clements further discloses a third rotational support (200), both the inner center frame support member and the spool are attached to the third rotational support (Figure 2).
Regarding claim 8, in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Clements further discloses the first support member assembly is connected to the spool such that the gearbox is positioned between the first rotational support and the spool (Figures 1 or 2).
Regarding claims 9-10, Clements in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Clements further discloses the spool is a low speed spool drivingly connected to a low pressure compressor of a compressor section disposed forward of the turbine section (Figures 1-2), and the first rotational support is disposed forward of the gearbox (Figure 1).
Regarding claims 14-15, Clements in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Clements further discloses at least one of turbine rotor blade of the first or second pluralities of the turbine rotor blades is axially aligned with a portion of the first rotational support (see Figures 1-2, at least one of the blades is aligned with the bearing), and the first plurality of turbine rotor blades are configured to rotate in a first circumferential direction and the second plurality of turbine rotor blades are configured to rotate in a second circumferential direction, and wherein the second circumferential direction is opposite the first circumferential direction (Paragraphs 26 and 50).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pankaj et al. (US 20190085721), hereinafter referenced as Pankaj in view of Merry (US 20130223993) and Tompkins (US 20170152760) or Hutto (US 9759094), and further in view of Muldoon (US 20140010648).
Pankaj in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Pankaj as modified further teaches the first rotational support and gearbox are disposed in the same volume (see Figure 2 of Pankaj as well as Figure 4 of Merry, Hutto aft sump “34” includes bearings/gears, and Tompkins shows bearing and gearbox sharing the same volume).
Pankaj fails to teach a thermal barrier for thermally shielding both the first rotational support and the gearbox such that the thermal barrier is common to both the first rotational support and the gearbox.
Muldoon teaches a turbine section with a bearing arrangement (Figure 2) with a mid-turbine frame (28), a bearing (40) and a shaft (38) with a thermal barrier (116) positioned between the shaft and the bearing (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Pankaj such that a thermal barrier is provided between the spool and first rotational support as taught by Muldoon for the purposes of reducing the heat transfer between components. With the thermal barrier as taught by Muldoon provided in the turbine section of Pankaj, the thermal barrier also acts to shield the gearbox.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 20100154384) in view of Merry (US 20130223993) and Tompkins (US 20170152760) or Hutto (US 9759094), and further in view of Muldoon (US 20140010648).
Schilling in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Schilling as modified further teaches the first rotational support and gearbox are disposed in the same volume (see Figure 2 of Schilling as well as Figure 4 of Merry, Hutto aft sump “34” includes bearings/gears, and Tompkins shows bearing and gearbox sharing the same volume).
Schilling fails to teach a thermal barrier for thermally shielding both the first rotational support and the gearbox such that the thermal barrier is common to both the first rotational support and the gearbox.
Muldoon teaches a turbine section with a bearing arrangement (Figure 2) with a mid-turbine frame (28), a bearing (40) and a shaft (38) with a thermal barrier (116) positioned between the shaft and the bearing (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Schilling such that a thermal barrier is provided between the spool and first rotational support as taught by Muldoon for the purposes of reducing the heat transfer between components. With the thermal barrier as taught by Muldoon provided in the turbine section of Schilling, the thermal barrier also acts to shield the gearbox.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 20190017382) in view of Merry (US 20130223993) and Tompkins (US 20170152760) or Hutto (US 9759094), and further in view of Muldoon (US 20140010648).
Clements in view of Merry and Tompkins/Hutto teaches the turbomachine according to claim 1 above. Clements as modified further teaches the first rotational support and gearbox are disposed in the same volume (see Figure 4 of Merry, Hutto aft sump “34” includes bearings/gears, and Tompkins shows bearing and gearbox sharing the same volume).
Clements fails to teach a thermal barrier for thermally shielding both the first rotational support and the gearbox such that the thermal barrier is common to both the first rotational support and the gearbox.
Muldoon teaches a turbine section with a bearing arrangement (Figure 2) with a mid-turbine frame (28), a bearing (40) and a shaft (38) with a thermal barrier (116) positioned between the shaft and the bearing (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Clements such that a thermal barrier is provided between the spool and first rotational support as taught by Muldoon for the purposes of reducing the heat transfer between components. With the thermal barrier as taught by Muldoon provided in the turbine section of Clements, the thermal barrier also acts to shield the gearbox.
	Claims 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pankaj et al. (US 20190085721), hereinafter referenced as Pankaj in view of Muldoon (US 20140010648). 
Pankaj discloses a turbomachine (10) defining a radial direction and an axial direction, the turbomachine comprising: a turbine section (104) comprising a turbine, the turbine comprising a first plurality of turbine rotor blades (106) and a second plurality of turbine rotor blades (108), the first plurality of turbine rotor blades and second plurality of turbine rotor blades alternatingly spaced along the axial direction (Figures 2 or 7), at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (128) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (134); a spool (124) that connects the turbine with one or more components outside the turbine section; a first rotational support (one of 164 or 166), both the first support member assembly and the second support member assembly attached to the first rotational support (Paragraphs 97-98; Paragraphs 64-69); and a gearbox (122), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraph 96; Paragraphs 65-66). The first rotational support and the gearbox are disposed in the same volume. Pankaj further discloses a turbine center frame (154) having an inner center frame support member (158) and an outer center frame support member (160), wherein the inner center frame support member is disposed between the first rotational support and the spool. The turbomachine further includes a second rotational support (one of 164 or 166), wherein both the outer center frame support member and the second support member assembly are attached to the second rotational support, and a third rotational support (168), wherein both the inner center frame support member and the spool are attached to the third rotational support (Figure 2).
Pankaj fails to teach a thermal barrier for thermally shielding both the first rotational support and the gearbox such that the thermal barrier is common to both the first rotational support and gearbox.
Muldoon teaches a turbine section with a bearing arrangement (Figure 2) with a mid-turbine frame (28), a bearing (40) and a shaft (38) with a thermal barrier (116) positioned between the shaft and the bearing (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Pankaj such that a thermal barrier is provided between the spool and first rotational support as taught by Muldoon for the purposes of reducing the heat transfer between components. With the thermal barrier as taught by Muldoon provided in the turbine section of Pankaj, the thermal barrier also acts to shield the gearbox.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 20100154384) in view of Muldoon (US 20140010648).
Schilling discloses a turbomachine (Figures 1-2) defining a radial direction and an axial direction, the turbomachine comprising: a turbine section (24, 26) comprising a turbine, the turbine comprising a first plurality of turbine rotor blades (70 or 80) and a second plurality of turbine rotor blades (70 or 80), the first plurality of turbine rotor blades and second plurality of turbine rotor blades alternatingly spaced along the axial direction (Figure 2), at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (64 or 78) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (64 or 78); a spool (74) that connects the turbine with one or more components outside the turbine section; a first rotational support (112), both the first support member assembly and the second support member assembly attached to the first rotational support (112); and a gearbox (56), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 17 and 22). The first rotational support and the gearbox are disposed in a common volume (see Figure 2).
Schilling fails to teach a thermal barrier for thermally shielding both the first rotational support and the gearbox such that the thermal barrier is common to both the first rotational support and the gearbox.
Muldoon teaches a turbine section with a bearing arrangement (Figure 2) with a mid-turbine frame (28), a bearing (40) and a shaft (38) with a thermal barrier (116) positioned between the shaft and the bearing (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Schilling such that a thermal barrier is provided between the spool and first rotational support as taught by Muldoon for the purposes of reducing the heat transfer between components. With the thermal barrier as taught by Muldoon provided in the turbine section of Schilling, the thermal barrier also acts to shield the gearbox.
Claims 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 20190017382) in view of Muldoon (US 20140010648).
Clements discloses a turbine section (100) of a turbomachine, the turbine section comprising: a turbine, the turbine comprising a first plurality of turbine rotor blades and a second plurality of turbine rotor blades, the first plurality of turbine rotor blades (118 or 119) and second plurality of turbine rotor blades (118 or 119) alternatingly spaced along the axial direction, at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (112 or 116) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (112 or 116); a first rotational support (200), both the first support member assembly and the second support member assembly (see Figures) attached to the first rotational support (200); a gearbox (300), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 26 and 50); and a turbine center frame (250) having an inner center frame support member (unlabeled in Figure 1; 255 in Figure 2) extending axially aft from a forward end of the turbine section to the gearbox (see Figures 1-2), wherein the first support member assembly is connected to a spool (rotating around 12), and wherein the inner center frame support member is disposed between the first rotational support and the spool (see Figures). Clements further discloses a turbine center frame (250) having an inner center frame support member (255) and an outer center frame support member (see unlabeled arm on the radially outer portion of 250), wherein the inner center frame support member is disposed between the first rotational support and the spool (Figure 2).
Clements fails to teach a thermal barrier for thermally shielding both the first rotational support and the gearbox such that the thermal barrier is common to both the first rotational support and the gearbox.
Muldoon teaches a turbine section with a bearing arrangement (Figure 2) with a mid-turbine frame (28), a bearing (40) and a shaft (38) with a thermal barrier (116) positioned between the shaft and the bearing (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Clements such that a thermal barrier is provided between the spool and first rotational support as taught by Muldoon for the purposes of reducing the heat transfer between components. With the thermal barrier as taught by Muldoon provided in the turbine section of Clements, the thermal barrier also acts to shield the gearbox.



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pankaj et al. (US 20190085721), hereinafter referenced as Pankaj in view of Muldoon (US 20140010648) and Merry (US 20130223993), and further in view of Tompkins (US 20170152760) or Hutto (US 9759094).
Pankaj in view of Muldoon teaches the turbomachine according to claim 22. Pankaj as modified by Muldoon further teaches the thermal barrier is positioned forward of the rear bearing compartment (Muldoon, Figure 1, box 2 is the rear bearing compartment, and the thermal barrier is positioned upstream of the downstream bearing compartment).
Pankaj fails to teach a scavenge for servicing both the first rotational  support and the gearbox such that the scavenge is common to both the first rotational support and the gearbox.
Merry teaches a configuration of providing a gearbox and bearing system in the turbine section (Figure 4). Merry further teaches “Other advantages of placing the gear system 116 within the turbine exhaust case 118 include providing greater strut areas for mounting and oil flow, in addition to providing scavenging, buffer air, and better serviceability” (Paragraph 45).
Tompkins teaches a gas turbine engine including a rotational support bearing that shares a sump/volume with a gearbox assembly (128). The rotational support bearings and gearbox similarly share a common scavenge to collect the lubrication (see holes 140).
Hutto teaches a gas turbine engine that defines multiple sump regions, including a forward sump (30), a middle sump (32), and an aft sump (34). Bearings (rotational supports) and gears are enclosed in the aft sump (34), the sump is fluidly connected to a scavenge pump (100), and the aft sump includes a common scavenge line (42) that returns the lubrication from the sump.
Because Pankaj discloses a gas turbine engine with a gearing and bearing system with rotational support in the aft portion of the engine, and because Merry teaches that it is known to place the gearbox in the exhaust case which shares a common volume with bearing supports, and because Tompkins teaches that it is known to provide a common scavenge for a gearbox and bearing support in gas turbine engines, and because Hutto teaches that aft sumps that include bearings and gearboxes are fluidly connected to a common scavenge line, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas turbine of Pankaj such that the first rotational support and the gearbox share a common sump as taught by Merry and Tompkins or Hutto and scavenging for servicing both the first rotational support and the gearbox such that the scavenging is common to both the first rotational support and gearbox as taught by Tompkins or Hutto the purposes of providing better serviceability of collecting the oil/lubricant. As the thermal barrier in Muldoon is upstream of the bearing compartment and designed to protect it from heat, the thermal barrier is upstream of the sump.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 20100154384) in view of Muldoon (US 20140010648) and Merry (US 20130223993), and further in view of Tompkins (US 20170152760) or Hutto (US 9759094).
Schilling in view of Muldoon teaches the turbomachine according to claim 22. Schilling as modified by Muldoon further teaches the thermal barrier is positioned forward of the rear bearing compartment (Muldoon, Figure 1, box 2 is the rear bearing compartment, and the thermal barrier is positioned upstream of the downstream bearing compartment).
Schilling fails to teach a scavenge for servicing both the first rotational  support and the gearbox such that the scavenge is common to both the first rotational support and the gearbox.
Merry teaches a configuration of providing a gearbox and bearing system in the turbine section (Figure 4). Merry further teaches “Other advantages of placing the gear system 116 within the turbine exhaust case 118 include providing greater strut areas for mounting and oil flow, in addition to providing scavenging, buffer air, and better serviceability” (Paragraph 45).
Tompkins teaches a gas turbine engine including a rotational support bearing that shares a sump/volume with a gearbox assembly (128). The rotational support bearings and gearbox similarly share a common scavenge to collect the lubrication (see holes 140).
Hutto teaches a gas turbine engine that defines multiple sump regions, including a forward sump (30), a middle sump (32), and an aft sump (34). Bearings (rotational supports) and gears are enclosed in the aft sump (34), the sump is fluidly connected to a scavenge pump (100), and the aft sump includes a common scavenge line (42) that returns the lubrication from the sump.
Because Schilling discloses a gas turbine engine with a gearing and bearing system with rotational support in the aft portion of the engine, and because Merry teaches that it is known to place the gearbox in the exhaust case which shares a common volume with bearing supports, and because Tompkins teaches that it is known to provide a common scavenge for a gearbox and bearing support in gas turbine engines, and because Hutto teaches that aft sumps that include bearings and gearboxes are fluidly connected to a common scavenge line, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas turbine of Schilling such that the first rotational support and the gearbox share a common sump as taught by Merry and Tompkins or Hutto and scavenging for servicing both the first rotational support and the gearbox such that the scavenging is common to both the first rotational support and gearbox as taught by Tompkins or Hutto the purposes of providing better serviceability of collecting the oil/lubricant. As the thermal barrier in Muldoon is upstream of the bearing compartment and designed to protect it from heat, the thermal barrier is upstream of the sump.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 20190017382) in view of Muldoon (US 20140010648) and Merry (US 20130223993), and further in view of Tompkins (US 20170152760) or Hutto (US 9759094).
Clements in view of Muldoon teaches the turbomachine according to claim 22. Clements as modified by Muldoon further teaches the thermal barrier is positioned forward of the rear bearing compartment (Muldoon, Figure 1, box 2 is the rear bearing compartment, and the thermal barrier is positioned upstream of the downstream bearing compartment).
Clements fails to teach a scavenge for servicing both the first rotational  support and the gearbox such that the scavenge is common to both the first rotational support and the gearbox.
Merry teaches a configuration of providing a gearbox and bearing system in the turbine section (Figure 4). Merry further teaches “Other advantages of placing the gear system 116 within the turbine exhaust case 118 include providing greater strut areas for mounting and oil flow, in addition to providing scavenging, buffer air, and better serviceability” (Paragraph 45).
Tompkins teaches a gas turbine engine including a rotational support bearing that shares a sump/volume with a gearbox assembly (128). The rotational support bearings and gearbox similarly share a common scavenge to collect the lubrication (see holes 140).
Hutto teaches a gas turbine engine that defines multiple sump regions, including a forward sump (30), a middle sump (32), and an aft sump (34). Bearings (rotational supports) and gears are enclosed in the aft sump (34), the sump is fluidly connected to a scavenge pump (100), and the aft sump includes a common scavenge line (42) that returns the lubrication from the sump.
Because Clements discloses a gas turbine engine with a gearing and bearing system with rotational support in the aft portion of the engine, and because Merry teaches that it is known to place the gearbox in the exhaust case which shares a common volume with bearing supports, and because Tompkins teaches that it is known to provide a common scavenge for a gearbox and bearing support in gas turbine engines, and because Hutto teaches that aft sumps that include bearings and gearboxes are fluidly connected to a common scavenge line, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas turbine of Clements such that the first rotational support and the gearbox share a common sump as taught by Merry and Tompkins or Hutto and scavenging for servicing both the first rotational support and the gearbox such that the scavenging is common to both the first rotational support and gearbox as taught by Tompkins or Hutto the purposes of providing better serviceability of collecting the oil/lubricant. As the thermal barrier in Muldoon is upstream of the bearing compartment and designed to protect it from heat, the thermal barrier is upstream of the sump.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pankaj et al. (US 20190085721), hereinafter referenced as Pankaj in view of Muldoon (US 20140010648), and further in view of Snow (US 20170159493).
Pankaj in view of Muldoon teaches the turbomachine according to claim 21 above.
Pankaj as modified by Muldoon fails to teach the thermal barrier is ambient air.
Snow teaches a rear bearing chamber (Figure 2) that includes a thermal barrier surrounding it, the thermal barrier is ambient air (Paragraph 32: “The cooling channel 118 may act as a heat barrier between the bearing sump cavity 106 and the rotor bore cavity 90.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachine of Pankaj such that the thermal barrier is ambient air as taught by Snow for the purposes of cooling the sump and bearing/gearing compartment.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 20190017382), hereinafter referenced as Pankaj in view of Muldoon (US 20140010648), and further in view of Snow (US 20170159493).
Clements in view of Muldoon teaches the turbomachine according to claim 21 above.
Clements as modified by Muldoon fails to teach the thermal barrier is ambient air.
Snow teaches a rear bearing chamber (Figure 2) that includes a thermal barrier surrounding it, the thermal barrier is ambient air (Paragraph 32: “The cooling channel 118 may act as a heat barrier between the bearing sump cavity 106 and the rotor bore cavity 90.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachine of Clements such that the thermal barrier is ambient air as taught by Snow for the purposes of cooling the sump and bearing/gearing compartment.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 20100154384) in view of Muldoon (US 20140010648), and further in view of Snow (US 20170159493).
Schilling in view of Muldoon teaches the turbomachine according to claim 21 above.
Schilling as modified by Muldoon fails to teach the thermal barrier is ambient air.
Snow teaches a rear bearing chamber (Figure 2) that includes a thermal barrier surrounding it, the thermal barrier is ambient air (Paragraph 32: “The cooling channel 118 may act as a heat barrier between the bearing sump cavity 106 and the rotor bore cavity 90.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachine of Schilling such that the thermal barrier is ambient air as taught by Snow for the purposes of cooling the sump and bearing/gearing compartment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745